     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
RICHARD LANE, RICHARD PALMER,       )
and LEA SUTHERLAND-DOANE as         )
ADMIN. ESTATE OF DAVID SUTHERLAND, )
                                    )          Civil Action
                     Plaintiffs,    )          No. 17-12356-PBS
                                    )
v.                                  )
                                    )
PHILIP POWELL and F/V FOXY LADY,    )
                                    )
                     Defendants.    )
______________________________      )

                        MEMORANDUM AND ORDER

                            June 19, 2020

Saris, D.J.

                             INTRODUCTION

     This contentious maritime case involves the sinking of the

fishing vessel Orin C on December 5, 2015. Defendants seek to

enforce a settlement they assert was reached through an email

exchange between counsel. Plaintiffs oppose on the ground that

material terms, namely the scope of and parties to the

agreement’s release of claims, were never agreed upon.

     Neither party requested an evidentiary hearing. After a

non-evidentiary hearing, based on the undisputed emails in the

record, the Court ALLOWS Defendants’ motion to enforce the

settlement [Docket No. 144].




                                   1
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 2 of 11



                         FACTUAL BACKGROUND

     Plaintiffs filed this maritime wrongful death and personal

injury action on November 30, 2017 against the United States

Coast Guard, the fishing vessel Foxy Lady, and the Foxy Lady’s

captain, Philip Powell. The United States was later dismissed

based on sovereign immunity. The Court assumes familiarity with

its summary judgment order, Lane v. United States, No. CV 17-

12356-PBS, 2020 WL 1427419 (D. Mass. Mar. 24, 2020), and does

not recount the case’s factual background.

     The current dispute centers on whether the remaining

parties reached a binding settlement agreement by email on May

14, 2020. The parties have each submitted a series of emails

between counsel from late April through late May. At the time,

several motions were pending before this Court, including

Plaintiffs’ motion for sanctions [Docket No. 118]. The extensive

briefing on that motion was heated, with counsel accusing one

another, the parties, and non-parties like Defendants’ insurer

(the Massachusetts Lobstermen’s Association or “MLA”) and

Plaintiffs’ expert of unlawful conduct, including defamation and

criminal witness intimidation. See, e.g., Dkt. No. 118 at 3

(requesting referral by the Court “to the Department of Justice

for investigation of the violations of various criminal

statutes”); Dkt. No. 125-2 at 2 (“Please know that I will now

investigate whether to bring defamation claims against you and


                                   2
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 3 of 11



your firm and possibly others for your unfounded, completely

untrue allegations.”)

     The first email in the record regarding settlement is from

April 22, 2020. Dkt. 153-2 at 3. Attorney Gillis, representing

Defendants, sent an email to Attorney Orlando, representing

Plaintiffs, that purported to be “a last/best/final offer to

settle the case.” Dkt. No. 153-2 at 3. Attorney Gillis offered a

settlement of $77,500 divided between the Plaintiffs that would

require (1) a global settlement by all three Plaintiffs, (2) a

comprehensive confidentiality clause, (3) a “general all-

inclusive release” for “all claims and named/unnamed parties

including all MLA entities and 93A/176D,” and (4) an indemnity

agreement. Id. The email also set a deadline of April 27, 2020

for Plaintiffs’ response.

     On April 29, 2020, Attorney Orlando replied that “if

$77,500 is it, then there is nothing further to discuss” and

made a demand of $300,000. Dkt. No. 153-2 at 6. He also wrote

that he would not negotiate a global settlement, but rather each

Plaintiff must be permitted to consider settlement offers

separately. Attorney Gillis replied later that day that the

monetary demand was impossible given the insurance policy limit

but that he could “see recommending no confidentiality clause if

it’s a true sticking point.” Dkt. No. 153-2 at 5. Attorney

Gillis followed up with an email the next day about the


                                   3
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 4 of 11



insurance policy limit and the possibility of offering a

settlement only to the estate of Sutherland while litigation

proceeded as to the other two Plaintiffs.

     On May 6, 2020, Attorney Gillis sent another email that

purported to be “final offers to settle” the case. Dkt. No. 153-

2 at 8. The Defendants’ new offer was for $105,000 total, with

$100,000 for Sutherland’s estate and $2,500 each for Lane and

Palmer. The offer (1) did not require global settlement, i.e.

each Plaintiff could accept or reject it individually, (2) had

no confidentiality clause, (3) required a “full and complete

general release of all claims, including 93A/176D, and

entities,” and (4) had a “limited shelf life” although no

specific deadline was set. Id. The record does not show how, if

at all, Attorney Orlando responded.

     Six days later, on May 12, 2020, Attorney Gillis wrote

again to Attorney Orlando, “I’ve got $120,000 for all claims and

nowhere else to go for more.” Dkt. No. 145-2 at 1. Two days

later, on May 14, 2020, Attorney Orlando replied: “$120,000 is

accepted. Palmer accepts $10,000. Lane accepts $10,000. The

estate accepts $100,000. The releases will include the 93A case,

but no confidentiality.” Id. at 3. Twelve minutes later,

Attorney Gillis responded in full, “Excellent, that’s great.

I’ll order the checks. You should be on them with the clients I

assume? I’ll draft releases and get them to you. Let me know


                                   4
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 5 of 11



what you want to do with the court – a Notice of Settlement

followed by Stip of Dismissal?” Id. Attorney Orlando replied,

“Send to me what you propose and I’ll review.” Id.

     Attorney Gillis ordered the settlement checks from the

insurer and, on May 15, 2020, he sent Attorney Orlando proposed

releases for the three Plaintiffs to sign. The proposal, which

Attorney Gillis asserts used boilerplate language, releases all

claims arising from the December 3, 2015 “incident” against

Philip Powell, the Foxy Lady, MLA, and “their respective

masters, charterers, owners, captains, crew, officers,

directors, stockholders, trustees, beneficiaries, heirs, agents,

subsidiaries, parent entities, affiliates, predecessors,

successors, insurers, employees, servants, attorneys, assigns,

suppliers, distributors, vendors, divisions, [and]

representatives.” Dkt. No. 153-7 at 4 (emphasis added). On May

19, 2020, Attorney Orlando wrote to Attorney Gillis:

     The content of the releases that [you] sent to me for my
     clients to sign looks fine . . . . We have a remaining
     problem, however before my clients can sign the releases
     and that is the claims that were threatened against my
     clients and me, as well as the ongoing activity of Sooky
     Sawyer. One thing I’d like to avoid is further litigation
     (something I’m sure we can all agree on), so I’m drawing up
     a release that I’d like Mr. Powell and MLA/MLA Fisheries
     Services Corp./MLA non-profit reps to sign, as well. I’ll
     get it over to you by tomorrow for your review.

Dkt. No. 145-3 at 1. Attorney Gillis responded that releases of

the attorneys were not part of the agreed-upon settlement,



                                   5
       Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 6 of 11



writing, “The deal is done. . . . We don’t get to leverage the

case for our own security. By proposing new elements to an

already done deal you are putting your clients’ settlements at

risk.” Dkt. No. 145-4 at 2. The next day, on May 20, 2020,

Attorney Orlando wrote that “Continued settlement talks (about

the content of the release) hinge on a total resolution of all

claims, both pending and planned.” Dkt. No. 145-4 at 1.

       Five days later, on May 26, 2020, Defendants filed the

present motion to enforce the settlement purportedly reached on

May 14, 2020. Dkt. 144.

                      MOTION TO ENFORCE SETTLEMENT

  I.     Legal Standard

       A district court can “summarily enforce [a settlement]

agreement, provided that there is no genuinely disputed question

of material fact regarding the existence or terms of that

agreement.” Fid. & Guar. Ins. Co. v. Star Equip. Corp., 541 F.3d

1, 5 (1st Cir. 2008). “When a genuinely disputed question of

material fact does exist, the court should hold a hearing and

resolve the contested factual issues.” Id. The party seeking to

enforce an agreement bears the burden of “proving the existence

of a contract.” See Moore v. La-Z-Boy, Inc., 639 F. Supp. 2d

136, 140 (D. Mass. 2009).

       “[T]o create an enforceable contract, there must be

agreement between the parties on the material terms of that


                                     6
        Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 7 of 11



contract, and the parties must have a present intention to be

bound by that agreement.” Situation Mgmt. Sys., Inc. v. Malouf,

Inc., 724 N.E.2d 699, 703 (Mass. 2000). A term is material if it

is “an essential and inducing feature of the contract.”

D’Agostino v. Fed. Ins. Co., 969 F. Supp. 2d 116, 130 (D. Mass.

2013) (citation omitted). “[W]hether a term is material should

be judged in the specific context of all relevant facts and

circumstances.” Sibcoimtrex, Inc. v. Am. Food Grp., Inc., 241 F.

Supp. 2d 104, 109 (D. Mass. 2003).

     A “meeting of the minds occurs when there is an offer by

one party and an acceptance of it by the other.” Sea Breeze

Estates, LLC v. Jarema, 113 N.E.3d 355, 360 (Mass. App. Ct.

2018) (cleaned up). However, “[a] reply to an offer which

purports to accept it but is conditional on the offeror’s assent

to terms additional to or different from those offered is not an

acceptance but is a counter-offer.” D’Agostino, 969 F. Supp. 2d

at 130 (quoting Restatement (Second) of Contracts § 59 (1981)).

  II.     Analysis

     Plaintiffs do not dispute that they reached an agreement

regarding the dollar amount of the settlement, the absence of a

confidentiality provision, and the release of threatened Chapter

93A/176D claims against Defendants’ insurer. However, Plaintiffs

argue that any release of claims must also cover all future

claims arising out of litigation conduct, including defamation


                                      7
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 8 of 11



claims against attorneys or claims involving the expert witness,

and that the failure to reach an agreement on that point

precluded a meeting of the minds. Defendants argue that the

Court should fill in a “standard” release that does not cover

attorneys, witnesses, or other non-parties besides Defendants’

insurer.

     The Court begins by determining when — if ever — an offer

was accepted that was not conditioned an any additional terms.

The offers extended by Defendants on April 22 and May 6 were not

accepted by Plaintiffs. Defendants extended another offer on May

12, 2020 of $120,000 with no other terms attached. Although

Attorney Orlando called the offer “accepted,” his May 14, 2020

email constituted a counter-offer because it added additional

material terms, namely that the “releases” would “include the

93A case, but no confidentiality.” Dkt. No. 145-2 at 3. When

Attorney Gillis agreed to the added terms, writing “Excellent,

that’s great. I’ll order the checks,” a meeting of the minds was

reached. Id. Upon Attorney Gillis’ acceptance of the counter-

offer, Attorney Orlando no longer had the power to propose

additional material terms, such as a release for attorneys.

     Plaintiffs argue a broader release was nonetheless a

material term of the contract based on the negotiation history.

Whether the scope of a release is a “material term” depends on

the facts of the case. See United States ex rel. Allen v. Alere


                                   8
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 9 of 11



Home Monitoring, Inc., 355 F. Supp. 3d 18, 22-25 (D. Mass. 2019)

(finding “no enforceable agreement” after “the three parties to

the settlement negotiations had not and could not mutually agree

to the scope of the release” because “the release was a material

term” where Defendants’ counsel had said during negotiations his

“primary concern relate[d] to the scope of the release”).

     Plaintiffs argue a global release that would include

potential defamation claims against counsel was a material term

because it had been included in the April 22 and May 6 offers

from the Defendants. To start, the releases in those offers

never mentioned new claims against counsel or future claims

beyond the Chapter 93A/176D demand. The April 22 offer requires

a “general all-inclusive release” that would “fully encompass

all claims and named/unnamed parties, including all MLA entities

and 93A/176D.” Dkt. No. 153-2 at 3. The May 6 offer requires a

“full and complete general release of all claims, including

93A/176D, and entities.” Dkt. 153-2 at 8. The only “claims” in

existence at the time of these offers were the ones in this

lawsuit and in the Chapter 93A/176D demand letter sent to

Defendants.

     Furthermore, these releases were not incorporated into the

May 14, 2020 counter-offer and acceptance. The course of

negotiations shows that the terms proposed on April 22 and May 6

were subject to further discussion. For example, the April 22


                                   9
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 10 of 11



offer insists upon a confidentiality clause, but Defendants

later agreed to exclude a confidentiality provision. The April

22 offer also required a “global settlement” by the three

Plaintiffs while the May 6 offer allowed each Plaintiff to

accept or reject the offer individually. The precise terms of

the April 22 and May 6 offers cannot be binding on a later

agreement when they were not accepted and so, by definition,

remained subject to negotiation.

     At best, the April 22 and May 6 offers show that some

agreement on the scope of the release was material to the

parties. But it was Plaintiffs’ counsel who described the scope

of the release in the May 14, 2020 email exchange, writing, “The

releases will include the 93A case, but no confidentiality.”

Dkt. No. 145-2 at 3. While Plaintiffs’ counsel may subjectively

have intended to also cover all potential claims arising out of

the case, including against his law firm, a party’s “subjective

intent is irrelevant when [he] knows or has reason to know that

[his] objective actions manifest the existence of an agreement.”

T.F. v. B.L., 813 N.E.2d 1244, 1249 (Mass. 2004). Plaintiffs’

reference to a release that would “include the 93A case”

objectively manifested an agreement to release all present

claims and the threatened Chapter 93A/176D claim in exchange for

$120,000 for the Plaintiffs and no confidentiality provision.




                                   10
     Case 1:17-cv-12356-PBS Document 159 Filed 06/19/20 Page 11 of 11



Any further releases of possible future claims were not included

in Plaintiffs’ counter-offer.

     Finally, Plaintiffs argue that Defendants should not be

permitted to exclude attorneys from the scope of the release

when Attorney Gillis himself sent a release that included

“attorneys” of the Defendants. See Dkt. No. 153-7 at 4. Attorney

Gillis asserted at hearing that the language was included in a

boilerplate list of parties associated with Defendants and that

he removed it in later proposed releases.

                                  ORDER

     Defendants’ motion to enforce the settlement reached on May

14, 2020 [Docket No. 144] is ALLOWED.

     The terms of the settlement are as follows: (1) Defendants

shall pay $100,000 to the estate of David Sutherland, $10,000 to

Richard Lane, and $10,000 to Richard Palmer; (2) Parties shall

sign a full and complete release of all present claims, as well

as potential 93A/176D claims against Defendants’ insurer; (3) No

confidentiality provision shall be included in the release.



SO ORDERED.



                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                   11
